Citation Nr: 0830401	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-31 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an affective disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
December 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2007.  At the hearing, he 
withdrew claims of service connection for hypertension and 
residuals of a cerebrovascular accident.  

Following a 2007 remand by the Board, by way of a December 
2007 rating decision, the RO granted service connection for 
PTSD with major depressive disorder.  As this is considered a 
complete grant of that issue on appeal, the Board finds that 
the issue of service connection for PTSD is no longer before 
the Board.


FINDING OF FACT

The veteran does not have an affective disorder that is 
related to military service.


CONCLUSION OF LAW

The veteran does not have an affective disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004, prior to the initial adjudication of the claim for 
service connection for an affective disorder; and was again 
notified subsequent to the Board's September 2007 remand.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issue and 
the text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, and 
secured examinations in furtherance of his claim.  As such, 
the Board finds that VA has fulfilled its duty to assist.

II. Background

The service medical records contain complaints of nervousness 
in June 1970 and September 1970, with the veteran noting that 
his nervousness started when he was 11 years old.  The 
September 1970 examiner gave an impression of situational 
anxiety. 

The veteran was afforded a VA examination in October 2004, at 
which point he noted that he had a moderate or sometimes high 
level of anxiety, and noted that he experienced anxiety since 
the age of 11 when his mother told him that he had a nerve 
problem.  The October 2004 examiner, Dr. B., opined that the 
veteran's nervousness and impulse control problems pre-dated 
service, were present during service, and had continued 
since, noting that it was less likely than not that his 
current problems were caused by service, although they may 
have been somewhat exacerbated by his service experience.  
The examiner noted that the affective disorder with mixed 
anxiety and depression was situationally exacerbated, and 
that the process appeared to be more likely than not the same 
as was noted in service, although the specific precipitating 
events were different.  The examiner rendered an Axis I 
diagnosis of affective disorder not otherwise specified with 
mixed anxiety and depression, and an Axis II diagnosis of 
personality disorder, not otherwise specified.

A Psychiatry outpatient clinic note by P.O., M.D., dated in 
October 2004, rendered an Axis I diagnosis of PTSD and major 
depressive disorder, but did not diagnose the veteran with 
affective disorder.

None of the outpatient treatment reports in the veteran's 
file subsequent to the veteran's October 2004 VA examination 
contain a diagnosis of affective disorder.  Instead, the 
outpatient treatment reports consistently diagnose the 
veteran with PTSD and depression.  (See Progress Notes dated 
from August 2004 through November 2004, and from February 
2005 through April 2007).

At the veteran's most recent November 2007 VA examination, 
the examiner, M.C., PhD., assessed the veteran with chronic 
PTSD and major depressive disorder, noting that his 
depressive disorder was secondary/related to his PTSD, and 
stated that no other mental disorders were found.  The 
examiner noted that the veteran had a severe case of PTSD and 
that his depression was severe and related to his PTSD.  The 
examiner noted that the veteran had been diagnosed with PTSD 
and major depressive disorder several times by P.O., M.D., a 
physician at the St. Louis VAMC.  The examiner rendered an 
Axis II diagnosis of chronic PTSD, and major depressive 
disorder secondary/related to PTSD.

At this 2007 examination, the veteran stated that there was a 
misunderstanding with his VA examination in 2004 with Dr. B. 
concerning his alleged pre-service nervousness.  
Specifically, the veteran noted that his mother called him 
nervous because his hands shook when, at a very young age, he 
was trying to pour water from a heavy pitcher.  The veteran 
commented that he took this to mean that he was the nervous 
type, but when he later asked his mother about his 
nervousness, she stated that he was not nervous, but rather 
that his hand shook because the pitcher was too heavy for him 
and she was just teasing him.

III. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

In this case, the only diagnosis of affective disorder in the 
record was provided by the October 2004 examiner, Dr. B., who 
rendered an Axis I diagnosis of affective disorder not 
otherwise specified with mixed anxiety and depression, and an 
Axis II diagnosis of personality disorder, not otherwise 
specified.  All other progress notes dated from August 2004 
through November 2004, and from February 2005 through April 
2007, diagnosed the veteran with PTSD and major depressive 
disorder.  No other physician besides Dr. B. has diagnosed 
the veteran with an affective disorder.  Further, this 
diagnosis seems to have been based in part on the history 
provided by the veteran during the 2004 examination where he 
noted that he experienced anxiety since the age of 11 when 
his mother told him that he had a nerve problem.  However, at 
his November 2007 VA examination, the veteran commented that 
there was a misunderstanding with his VA examination in 2004 
with Dr. B. concerning his alleged pre-service nervousness.  
Specifically, the veteran stated that his mother called him 
nervous because his hands shook when he was trying to pour 
from a heavy pitcher of water.  The veteran commented that he 
took this to mean that he was the nervous type, but when he 
later asked his mother about his nervousness, she stated that 
he was not nervous, but that his hand shook because the 
pitcher was too heavy for him.  

Based on the above analysis, the Board finds that there is no 
definitive diagnosis of an affective disorder.  Rather, 
further evaluation of the veteran's disability subsequent to 
the October 2004 examination, by two different clinicians, 
M.C., PhD., and P.O., M.D., revealed that his disability was 
better characterized as PTSD with major depression; in fact, 
Dr. C. specifically stated that the November 2007 examination 
did not reveal evidence of any other mental disability.  In 
addition to no clear current diagnosis of an affective 
disorder, the record does not contain a medical opinion 
connecting any such disorder to service, other than Dr. B.'s 
October 2004 opinion that his pre-service affective disorder 
might have been exacerbated by service, which, as explained 
above, was based on the veteran's initial statement regarding 
his nervousness at a young age, and which the veteran later 
stated was a misunderstanding.

After evaluating the evidence of record, it is clear that the 
veteran does suffer from a debilitating mental disability-
PTSD with major depressive disorder, for which he has been 
granted service connection.  However, based on the analysis 
set forth above, the Board finds that service connection for 
an affective disorder is not warranted.


ORDER

Service connection for an affective disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


